Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
In regard to claim 21 the applicant asserts that Mathieu fails to teach “one or more motion vectors” and is instead directed to a gradient loss model using optical flow for model training (Remarks pg. 6). The applicant specifically asserts that the optical flow in Mathieu is used only to identify moving areas using a threshold. The examiner disagrees.
Claim 21, in its entirety, states “generating one or more first images based, at least in part, upon pixel regions in one or more second images identified using one or more motion vectors”. 
Mathieu discloses a method of generating images using a convolutional neural network that is trained to predict frames (Mathieu par. 61 note frames t+1 and t+2). Mathieu further discloses that this training process includes using an optical flow to identify pixel regions of an image that exhibit motion between frames (Mathieu pars. 48-49 and 61 note areas exhibiting threshold optical flow). Optical flow is, by definition, a dense motion vector field (See attached reference Kajo for definition of optical flow in section II (A). Further Mathieu discloses that optical flow is a measurement of the motion between two frames as indicated by pars. 48-49 indicating that moving areas are identified based on the magnitude of the optical flow. Mathieu further discloses that the optical flow includes a direction of the inter-frame motion as indicating in par. 51 which discloses propagating pixels to new locations in future frames using the optical flow. The optical flow of Mathieu is a measure of motion magnitude and direction and is, hence, a motion vector. 
Mathieu discloses optical flow motion vectors identifying moving areas between a second set of frames, that are used to train a convolutional neural network. Mathieu then discloses using the trained convolutional neural network to generate at least one first image. Thus Mathieu meets the requirements of the claim to generate a first image based upon pixel regions in second images identified using motion vectors (emphasis added). The applicants argument is not persuasive. 
The examiner notes that the applicant argues that Mathieu does not disclose a motion vector determined by a particular method based on edges of objects near occlusion that allows for the use of smaller convolution kernel. However, the applicant is arguing limitations which are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the applicant wishes to limit the claims to motion vectors calculated using the specific methods mentioned in the applicants specification, details of the calculation method should be included in the claims.
The applicant does not raise additional novel arguments in regard to the remainder of the claims, instead referring to the argument made in regard to claim 21 (See Remarks pg. 6-7 parts (B and C) and pgs. 7-8 parts (III and IV)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 26-27, 29-31, 34-35 and 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathieu et al (20180137389) for the same reasons as stated in the previous Office Action dated 12/20/2021.
In regard to claim 21 Mathieu discloses a computer-implemented method comprising:
generating one or more first images based, at least in part, upon pixel regions in one or more second images identified using one or more motion vectors (Mathieu Fig. 7 and par 61 note predicting frames t+1 and t+2 from past frames, further note also note Fig. 3A-B and par. 48 note predictions performed using optical flow vectors which indicate motion between frames).

In regard to claim 22 refer to the statements made in the rejection of claim 21 above. Mathieu further discloses receiving an input that includes a sequence of video frames including at least the one or more second images (Mathieu Fig. 7 and par. 61 note receiving a plurality of input frames).

In regard to claim 26 refer to the statements made in the rejection of claim 21 above. Mathieu further discloses that a portion of the pixel regions are within at least one convolution kernel (Mathieu pars 41-48 note frames are predicted by applying convolution kernels to the pixels, further note pars 47-50 convolution kernels are applied to areas of optical flow).

In regard to claim 27 refer to the statements made in the rejection of claim 26 above. Mathieu further discloses that the at least one convolution kernel includes a two-dimensional convolution kernel (Mathieu note Table 1 note convolution kernels of sizes 3x3, 5x3 and 7x5 which are two dimensional). 

Claims 29-31 and 34-35 recite a processor implementing steps substantially corresponding to the method recited in claims 21-22 and 26-27 above. Refer to the statements made in regard to claims 21-22 and 26-27 above for the rejection of claims 29-31 and 34-35 which will not be repeated for brevity.  In particular regard to claim 30 Mathieu further one or more circuits to use one or more neural networks, and that the one or more neural networks are trained based, at least in part, on a loss function that includes a perceptual loss component and a style loss component (Mathieu par. 19 note neural networks also note Fig. 2 and 26-28 networks 210 and 230 as circuits, further note pars 43-48, particularly Table2 showing loss functions of PSNR [perceptual loss], SSIM [style loss] and sharpness) which are used for adversarial training (par. 43)). 
Claims 29-31 and 34-35 recite a processor implementing steps substantially corresponding to the method recited in claims 21-22 and 26-27 above. Refer to the statements made in regard to claims 21-22 and 26-27 above for the rejection of claims 29-31 and 34-35 which will not be repeated for brevity.  In particular regard to claim 30 Mathieu further one or more circuits to use one or more neural networks, and that the one or more neural networks are trained based, at least in part, on a loss function that includes a perceptual loss component and a style loss component (Mathieu par. 19 note neural networks also note Fig. 2 and 26-28 networks 210 and 230 as circuits, further note pars 43-48, particularly Table2 showing loss functions of PSNR [perceptual loss], SSIM [style loss] and sharpness) which are used for adversarial training (par. 43)). 
Claims 37-38 recite a system including one or more processors implementing steps substantially corresponding to the method recited in claims 21-22 and 26-27 above. Refer to the statements made in regard to claims 21-22 and 26-27 above for the rejection of claims 37-38 which will not be repeated for brevity.  In particular regard to claims 37-38 Mathieu further discloses one or more neural networks stored in one or more memories that are trained based, at least in part, on a loss function that includes a perceptual loss component and a style loss component (Mathieu par. 19 note neural networks also note Fig. 2 and 26-28 networks 210 and 230 as circuits and the computer system in Fig. 10 and pares 104-113 including a processor, memory and storage for implementing the neural network, further note pars 43-48, particularly Table2 showing loss functions of PSNR [perceptual loss], SSIM [style loss] and sharpness) which are used for adversarial training (par. 43)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 32-33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of Lim et al (2018/0286055) for the same reasons as stated in the previous Office Action dated 12/20/2021.
In regard to claims 23, 32 and 39 refer to the statements made in the rejection of claims 22, 31 and 37 above. Mathieu discloses using optical flow to generate the first images. It is noted that Mathieu does not disclose details of generating the optical flow from a sequence of images. However Lim discloses generating optical flow form a sequence of images (Liam Fig. 2 and pars 16-29). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the optical flow generating method of Lim in the invention of Mathieu in order to generate the optical flows required by Mathieu. 
In regard to claims 24, 33 and 40 refer to the statements made in the rejection of claim 23, 31 and 39 above. Lim further determining a displacement vector based, at least in part, on the optical flow (Lim Fig. 1 and par 19 note determining Δx and Δy ). 
In regard to claim 25 refer to the statements made in the rejection of claim 24 above. Lim further discloses determining a location of a predicted pixel in the one or more second images based, at least in part, on the displacement vector and centering the location of the predicted pixel in the pixel region (Lim par. 21 note determining the optical flow for pixels based on pixel characteristics). 

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of Liu et al (2020/0012940) for the same reasons as stated in the previous Office Action dated 12/20/2021.
In regard to claims 28 and 36 refer to the statements made in the rejection of claims 26 and 34 above. As noted above Mathieu discloses two dimensional convolution kernels It is noted that Mathieu does not disclose details of one dimensional convolution kernels. However, Liu discloses approximating a two dimensional convolution kernel using two one dimensional convolution kernels (Liu pars 135 and pars 197). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of using two, one dimensional convolution kernels to approximate the horizontal and vertical aspects of the two dimensional convolution kernel of Mathieu in order to gain the advantage of end-to-end trainability as suggested by Liu (par 101), and the expected advantage of reduced complexity due to lower kernel dimensionality. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423